—Motions to reinstate appeal and for other relief denied. Memorandum: Plaintiffs appeal from an order entered October 30, 1992 was dismissed on August 25, 1993 for failure to perfect. Since that time, plaintiff has made no fewer than five motions to reinstate prosecution of the appeal. Although given the opportunity, plaintiff has failed to show merit to the appeal. This Court will not entertain any further motion to reinstate the appeal. Present—Green, J. P., Fallon, Callahan, Doerr and Boehm, JJ.